RIVKIND, LEONARD, Associate Judge.
Worker’s compensation carrier seeks review of the trial court’s determination of: the lien amount; the formula utilized to determine the lien entitlement; an interest deduction; and no allowance on future benefits paid. We affirm the findings of the trial judge as to the amount of the lien. We also affirm the formula used by the trial judge, which resulted in a lien entitlement determination of 6.3%. Nikula v. Michigan Mut. Ins., 531 So.2d 330 (Fla.1988), and Employer’s Cas. Ins. Co. v. Manfredo, 542 So.2d 1365 (Fla. 3d DCA 1989), approved, 560 So.2d 1162 (Fla.1990). However, the court erred in awarding interest because of an alleged delay in establishing the amount of the lien and in failing to provide for a reduction of 6.3% as to future benefits. § 440.39(3)(a), Fla.Stat. (1983).
Accordingly, we affirm the order of the trial court except for the award of interest and the failure to make an allowance for reduction of any future benefits paid.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
HERSEY, C.J., and POLEN, J., concur.